Exhibit 10.19

 

FIRST AMENDMENT TO LETTER AGREEMENT

 

 

                THIS FIRST AMENDMENT TO LETTER AGREEMENT (“Amendment”) is
entered into this 17th day of February, 2003, by and between Bruce W. Duncan
(“Executive”) and Equity Residential (“Company”), a Maryland real estate
investment trust.

 

RECITALS

 

                WHEREAS, the Company and the Executive entered into a letter
agreement dated March 14, 2002 (“2002 Agreement”) describing Executive’s 2002
compensation.

 

                WHEREAS, the Company and the Executive desire to amend the 2002
Agreement.

 

                NOW, THEREFORE, in consideration of the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
payment and adequacy of which is hereby acknowledged, the parties agree to amend
the 2002 Agreement as follows:

 

1.             Paragraph A of the 2002 Agreement is amended by deleting it in
its entirety and replacing it with the following paragraph A:

 

A.           My annual salary shall be $550,000, and my cash bonus, payable in
February 2003, shall be $550,000.  Effective as of the date of this letter, I
will also receive the following long-term compensation awards as a signing
bonus:  41,361 options award, 8,272 restricted shares award and 4,595
performance share units award.  I will also receive in February of 2003 at the
same time as the other senior executives receive their 2002 long term incentive
grants, the following long-term compensation awards for services rendered in
2002:  168,820 options award (priced at $23.55); 35,644 restricted shares award
and 6,985 performance share units award (collectively the “February 2003
Grants”).  These awards are issued subject to the terms of the Company’s Share
Option and Share Award Plan and the Company’s 2002 Share Incentive Plan.

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Letter
Agreement as of the day and year first above written

 

 

 

EQUITY RESIDENTIAL, a Maryland real estate investment trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce C. Strohm

 

 

 

Bruce C. Strohm

 

 

Executive Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Bruce W. Duncan

 

 

Bruce W. Duncan

 

 

--------------------------------------------------------------------------------